The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In re claims 21, 28, and 35, applicant claims “said plurality of modular components […] are configured to be selectively and detachably assembled by one or more compatible securement mechanisms […] wherein an optional decorative knob 123”.  As the knob is decorative and optional, it does not include at least a portion of the electronic circuitry, this is shown in figure 1 #123 as being connected to the handle, and is neither the handle nor the tube. 
The dependent claims are further rejected for including the language of the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26 and 35-38 of the instant application do not appear to have the priority date to the CIP of 10/954025 or 10/397,054 due to failing to disclose a threaded stud, snap latches or mating magnets which secure modular components which include at least a portion of the electronic circuitry.
Claims 21-23, 25 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston (US 20010034257) in view of Vossler (US 6018775) in further view of Gardos (US 20060141903)
In re claim 21, Weston discloses
A portable gaming toy configured to be carried or worn by a game participant (figure 2A), said portable game toy comprises a plurality of modular components, said plurality of modular components comprising at least a handle and a tube forming a housing (paragraph 10) said portable gaming toy comprising a housing having an internal cavity configured to accommodate one or more batteries (paragraph 10.  Of note, this is the batteries of the “portable game toy”, not the “plurality of modular components”) and associated electronic circuitry configured to power and operate said portable gaming toy  (paragraph 10)
A microprocessor (paragraph 58, figure 7)
Programmable non volatile memory (paragraph 58, figure 7)
A first RF transceiver configured to exchange omnidirectional wireless communications with an RF compatible device (paragraph 10)
At least one target play object configured to produce one or more associated play effects, said at least one target play object comprising (paragraph 37.   The play effects are described as "visual, aural, or tactile effects")
A second RF transceiver configured to exchange omnidirectional wireless communications with said first RF transceiver  (paragraph 10, the wand and the objects both have transceivers that communicate)
An effects controller configured to actuate or control said one or more associated play effects based on one or more wireless communications exchanged with said portable gaming toy (paragraph 48)
Game software comprising program instructions to be executed by said microprocessor to (i) generate an interactive game wherein game participants playing the interactive game can 
Weston fails to disclose an IR transmitter configured to transmit line of sight wireless communication to an IR compatible device, and an IR receiver configured to receive said line of sight wireless communications from said IR transmitter (Although IR is disclosed, for example in paragraph 10, Weston fails to disclose a device which includes both an RF transceiver and an IR transmitter/receiver), however Vossler discloses a pair of devices which communicate both thru an RF transceiver and an IR transmitter/receiver (figure 16, column 10 lines 60-67column 11 lines 1-29).  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston with Vossler in order to allow for a variety of communication paths.
Weston in view of Vossler discloses the claimed invention except for said plurality of modular components are configured to be selectively and detachably assembled by one or more compatible securement mechanisms by the game participant to form a housing,  wherein each of the at least two of the plurality of modular components includes at least a portion of the electronic circuitry and wherein the one or more compatible securement mechanisms includes at least one of a threaded stud, snap latches and mating magnets however Gardos discloses said plurality of modular components are configured to be selectively and detachably assembled by one or more compatible securement mechanisms by the game participant to form a housing,  wherein each of the at least two of the plurality of modular components includes at least a portion of the electronic circuitry and wherein the one or more compatible securement mechanisms includes at least one of a threaded stud, snap latches and mating magnets (figure 1e #140, #120.  Paragraph 61 discloses “each attachment 140 include vibration components, along with a coupling for receiving either electrical or mechanical power”  paragraph 64 discloses “main tool has a threaded end which screws into a threaded receptacle of base” which teaches one or more compatible securement mechanisms including a threaded stud)  This would teach the 
In re claim 22, Weston discloses said portable gaming toy comprises a toy wand (abstract)
In re claim 23, Weston discloses said portable gaming toy is configured to be worn on a hand, arm, or head of a game participant (figure 2A, figure 3, this device is configured to be held, which would be “worn on a hand”.  See further paragraph 10 which discloses a handle)
In re claim 25 Weston discloses said first IR transmitter or receiver comprises an IR transmitter configured to transmit a direction IR actuation signal and wherein said second IR transmitter or receiver comprises an IR receiver configured to receive said direction IR actual signal (paragraph 49)
In re claim 26, Weston discloses said at least one target play object comprises a pop up target (paragraph 37)
Claims 24 and 35-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston in view of Vossler in further view of Gardos  in further view of Sato (US 5453758).
In re claim 35, Weston discloses
A portable gaming toy configured to be carried or worn by a game participant (figure 2A), said portable game toy comprises a plurality of modular components, said plurality of modular components comprising at least a handle and a tube forming a housing (paragraph 10) said portable gaming toy comprising a housing having an internal cavity configured to accommodate one or more batteries (paragraph 10.  Of note, this is the batteries of the “portable game toy”, not the “plurality of modular components”) and associated electronic circuitry configured to power and operate said portable gaming toy  (paragraph 10)
A microprocessor (paragraph 58, figure 7)
Programmable non volatile memory (paragraph 58, figure 7)
A first RF transceiver configured to exchange omnidirectional wireless communications with an RF compatible device (paragraph 10)
At least one target play object configured to produce one or more associated play effects, said at least one target play object comprising (paragraph 37.   The play effects are described as "visual, aural, or tactile effects")
A second RF transceiver configured to exchange omnidirectional wireless communications with said first RF transceiver  (paragraph 10, the wand and the objects both have transceivers that communicate)
An effects controller configured to actuate or control said one or more associated play effects based on one or more wireless communications exchanged with said portable gaming toy (paragraph 48)
Game software comprising program instructions to be executed by said microprocessor to (i) generate an interactive game wherein game participants playing the interactive game can achieve goals to earn in game powers or abilities (paragraph 88) (ii) store said in game powers or abilities in said non volatile programmable memory (paragraph 43)
Weston fails to disclose an IR transmitter configured to transmit line of sight wireless communication to an IR compatible device, and an IR receiver configured to receive said line of sight wireless communications from said IR transmitter (Although IR is disclosed, for example in paragraph 10, Weston fails to disclose a device which includes both an RF transceiver and an IR transmitter/receiver), however Vossler discloses a pair of devices which communicate both thru an RF transceiver and an IR transmitter/receiver (figure 16, column 10 lines 60-67column 11 lines 1-29).  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston with Vossler in order to allow for a variety of communication paths.
Weston in view of Vossler discloses the claimed invention except for said plurality of modular components are configured to be selectively and detachably assembled by one or more compatible securement mechanisms by the game participant to form a housing,  wherein each of the at least two of the plurality of modular components includes at least a portion of the electronic circuitry and wherein the one or more compatible securement mechanisms includes at least one of a threaded stud, snap latches and mating magnets however Gardos discloses said plurality of modular components are configured to be selectively and detachably assembled by one or more compatible securement mechanisms by the game participant to form a housing,  wherein each of the at least two of the plurality of modular components includes at least a portion of the electronic circuitry and wherein the one or more compatible securement mechanisms includes at least one of a threaded stud, snap latches and mating magnets (figure 1e #140, #120.  Paragraph 61 discloses “each attachment 140 include vibration components, along with a coupling for receiving either electrical or mechanical power”  paragraph 64 discloses “main tool has a threaded end which screws into a threaded receptacle of base” which teaches one or more compatible securement mechanisms including a threaded stud)  This would teach the invention described by Weston in view of Vossler while allowing for the parts of the toy to be interchanged similar to Gardos.  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston in view of Vossler with Gardos in order to allow for a user to customize individual parts of a toy in order to enhance the visual appeal of the toy.
In re claims 24, and 35, Weston in view of Vossler in view of Edmisson fails to disclose at least one motion sensor selected from the group consisting of a tilt sensor, a gyro sensor, and an accelerometer, however Sato discloses an input apparatus used for games which includes a gyroscope to determine the angular velocity (column 5 lines 43-60, column 6 lines 35-39).  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston in view of 
In re claim 36 , Weston discloses said portable gaming toy comprises a toy wand (abstract)
In re claim 37 Weston discloses said first IR transmitter or receiver comprises an IR transmitter configured to transmit a direction IR actuation signal and wherein said second IR transmitter or receiver comprises an IR receiver configured to receive said direction IR actual signal, with line of sight wireless communication over a communication range of less than 40 feet (paragraph 49, 66)
In re claim 38, Weston discloses said at least one target play object comprises a pop up target (paragraph 37)
Claims 28-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston in view of Vossler in further view of Lewis (US 6572482)  in further view of Sato (US 5453758).
In re claims 28 and 31, Weston discloses
A portable gaming toy with a plurality of modular components configured to be carried or worn by a game participant (figure 2A), further configured to be selectively and detachably assembled by the game participant (paragraphs 72-75.  As best understood by examiner, examiner has interpreted the “plurality of modular components” as being a separate set of components which are configured to be selectively and detachably assembled by the game participant.  In this case, the prior art teaches the plurality of modular components by teaching the components of: (another) one or more portable toys or objects (which include an SRFF module incorporated), and (another) “a user replaceable battery”.  The user replaceable battery and portable toy are configured to be selectively and detachably assembled with one another by the game participant) said portable gaming toy comprising a housing having an internal cavity configured to accommodate one or more batteries (paragraph 10.  Of note, this is the batteries of the 
A microprocessor (paragraph 58, figure 7)
Programmable non volatile memory (paragraph 58, figure 7)
A first RF transceiver configured to exchange omnidirectional wireless communications with an RF compatible device (paragraph 10)
At least one target play object configured to produce one or more associated play effects, said at least one target play object comprising (paragraph 37.   The play effects are described as "visual, aural, or tactile effects")
A second RF transceiver configured to exchange omnidirectional wireless communications with said first RF transceiver  (paragraph 10, the wand and the objects both have transceivers that communicate)
An effects controller configured to actuate or control said one or more associated play effects based on one or more wireless communications exchanged with said portable gaming toy (paragraph 48)
Game software comprising program instructions to be executed by said microprocessor to (i) carry out a live action interactive game wherein game participants are challenged to achieve successively more challenging goals to thereby earn additional in game powers or abilities (paragraph 88) (ii) store said additional in game powers or abilities in said non volatile programmable memory (paragraph 43)
Weston fails to disclose an IR transmitter configured to transmit line of sight wireless communication to an IR compatible device, and an IR receiver configured to receive said line of sight wireless communications from said IR transmitter (Although IR is disclosed, for example in paragraph 10, Weston fails to disclose a device which includes both an RF transceiver and an IR transmitter/receiver), 
Weston in view of Vossler discloses the claimed invention except for said plurality of modular components are configured to be selectively and detachably assembled by one or more compatible securement mechanisms by the game participant to form a housing, however Lewis discloses a plurality of modular components which are configured to be selectively and detachably assembled by one or more compatible securement mechanisms (figure 2 #14 the model plane is connected to the base control unit #18, column6 lines 13-27, the aircraft has control cables which can be quickly coupled to the base unit thereby enabling quick substitution of various aircraft having similar integral control cables.)  This would teach the invention described by Weston in view of Vossler while allowing for the parts of the toy to be interchanged similar to Lewis.  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston in view of Vossler with Lewis in order to allow for a user to customize individual parts of a toy as well as to allow for quick disassembly and storage.
Weston in view of Vossler in view of Lewis fails to disclose at least one motion sensor selected from the group consisting of a tilt sensor, a gyro sensor, and an accelerometer, however Sato discloses an input apparatus used for games which includes a gyroscope to determine the angular velocity (column 5 lines 43-60, column 6 lines 35-39).  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston in view of Vossler in view of Lewis with Sato in order to allow for more efficient operation and more exciting play.
In re claim 29, Weston discloses said portable gaming toy comprises a toy wand (abstract)
In re claim 30, Weston discloses said portable gaming toy is configured to be worn on a hand, arm, or head of a game participant (figure 2A, figure 3, this device is configured to be held, which would be “worn on a hand”.  See further paragraph 10 which discloses a handle)
In re claim 32, Weston discloses said at least one target play object comprises a pop up target (paragraph 37)
In re claim 33, Weston discloses said one or more associated play effects comprises sound, vibration, or lighting effects (paragraph 37.   The play effects are described as "visual, aural, or tactile effects")
Response to Arguments
Applicant’s arguments with respect to the transceiver are persuasive, as it does appear that the transceivers are in fact disclosed by the CIP, however upon further examination, it appears that the “threaded stud, snap latches, and mating magnets” are not disclosed by the instant application (and thus are also not disclosed by the CIP, and thus claims 21-26 and 35-38 still do not have priority to the CIP).  As such, a 112 rejection has been added to claims 21-26 and 35-38, and the priority date for these claims is now indicated in the rejection.
As claims 28-33 do not appear to positively claim “threaded stud, snap latches, and mating magnets”, applicant’s arguments overcome the art of record as these claims receive the priority date of the CIPs, however a new rejection is made in view of Lewis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715